Citation Nr: 1133166	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-15 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's sister



ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

During the current appeal, and specifically in May 2011, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2009) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

To establish jurisdiction over these issues, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  In the November 2008 rating decision, the RO reopened the claims seeking service connection for bilateral hearing loss and tinnitus, and denied both claims on the merits.  Regardless of the RO's decision, to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted sufficient to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  An August 1982 Board decision denied service connection for bilateral hearing loss on the basis that the Veteran was not shown to have a current disability that was incurred in, or causally or etiologically related to his military service.  

3.  The evidence received since the August 1982 Board decision, by itself or in conjunction with previously considered evidence, raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  

4.  The Veteran's bilateral hearing loss is causally or etiologically related to his military service.  

5.  An August 1982 Board decision denied service connection for tinnitus on the basis that the Veteran was not shown to have a current disability that was incurred in, or causally or etiologically related to his military service.  

6.  The evidence received since the August 1982 Board decision, by itself or in conjunction with previously considered evidence, raises a reasonable possibility of substantiating the claim for service connection for tinnitus.  

7.  The Veteran's tinnitus is causally or etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  The August 1982 Board decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.303, 20.1100 (2010).  

2.  The evidence received subsequent to the August 1982 Board decision is new and material, and the previously denied claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2010).  

3.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).  

4.  The August 1982 Board decision which denied service connection for tinnitus is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.303, 20.1100 (2010).  

5.  The evidence received subsequent to the August 1982 Board decision is new and material, and the previously denied claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2010).  

6.  Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's previously denied claims for service connection for bilateral hearing loss and tinnitus and is granting the underlying claims for service connection for these disabilities.  Any defect in the notice letter-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-in this appeal cannot be prejudicial to him because the Board is granting his appeal in full.  Thus, the Board concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

II.  Claims to Reopen 

In the current appeal, the Veteran contends that his hearing loss and tinnitus are the result of an injury sustained in service - specifically exposure to acoustic trauma from the firing of artillery during basic training, artillery training, and while stationed in Vietnam.  In this regard, the Board notes that further review of the claims folder indicates that service connection for bilateral hearing loss and tinnitus was denied by the Board in a decision dated in August 1982.  Notice of this denial was provided to the Veteran, and the Board's decision in the matter is final. See 38 U.S.C.A. §§ 7103(a), 7104(b); 38 C.F.R. §§ 20.1100.  The Veteran filed an application to reopen his claim seeking service connection for bilateral hearing loss and tinnitus in September 2005.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.  

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the August 1982 Board decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

As previously noted, the Veteran's claims for service connection for bilateral hearing loss and tinnitus were last previously considered and denied in the August 1982 decision.  The evidence associated with the Veteran's claims file at the time of the August 1982 Board decision includes, but is not limited to, the Veteran's DD form 214; his service treatment records; VA clinical records dated from April 1981-May 1981; the June 1981 VA examination report; and statements provided by the Veteran and his family members in support of his claim.  

The evidence associated with the claims file subsequent to the August 1982 Board decision includes, but is not limited to, the Veteran's September 2005 petition to reopen his claims for service-connected compensation for bilateral hearing loss and tinnitus; VA audiology treatment notes dated from June 2005 to August 2005; report of an April 2008 private audiology evaluation; the June 2008 VA examination report; the May 2011 hearing transcript; and the Veteran's own lay assertions.  

In an April 2008 statement, the Veteran discussed his military duties and explained that he served as a truck driver in the Artillery Division while stationed in Vietnam.  According to the Veteran, his military responsibilities included delivering ammunition from his base camp to various camp sites, and he was constantly exposed to the firing of artillery around him while transporting these items.  The Veteran also wrote that he began experiencing a "buzzing" and "ringing" sensation in both ears during basic training, and these audiological problems continued to worsen while serving in Vietnam.  
The Veteran underwent a private audiological evaluation in April 2008 during which he relayed his military history as well as his duties in the military.  According to the Veteran, while serving as a truck driver with an artillery unit in Vietnam, he drove a truck for eight hours a day with the windows down, and was periodically "in close proximity to 175 mm and 8 [inch] cannon fire while unloading ammunition."  Based on the Veteran's reported statements as well as the audiological results (which will be discussed in greater detail in the section below), the audiologist opined that the Veteran's hearing loss "has characteristics of a noise induced hearing loss and may be associated with his service in the military."  

The Veteran's exposure to acoustic trauma during his military service was also discussed during the June 2008 VA examination.  The examiner noted that the Veteran served in an artillery unit while stationed in Vietnam, and was exposed to artillery fire in combat as well as during basic training.  Based on his discussion with and audiological evaluation of the Veteran, the audiologist diagnosed the Veteran with high frequency sensorineural hearing loss and determined that the Veteran's hearing loss and tinnitus were most likely due to acoustic trauma.  

During his May 2011 hearing, the Veteran further discussed his military responsibilities.  He testified that he was exposed to acoustic trauma while transporting ammunition from his base camp to other camp sites, and that he was exposed to artillery fire every day while unloading the ammunition.  See May 2011 Hearing Transcript, p. 3.  According to the Veteran, he first began to experience difficulty hearing and a ringing sound in his ears during basic training, and his auditory problems continued to worsen during the remainder of his military service as well as after his separation from service.  See Hearing Transcript, p. 4.  

Given the nature of the Veteran's condition, the Board finds that the Veteran is competent to report that he began to experience auditory problems in service and has continued to experience these problems since his separation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the August 1982 Board decision.  After reviewing the record, the Board finds that the additional evidence received since the final August 1982 Board decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds the April 2008 and June 2008 medical opinions which allude to a possible etiological relationship between the Veteran's audiological problems and his military service are material because the address a matter not of record at the time of the prior final denial.  Specifically, in this regard, the Board notes that this evidence addresses the possibility of an etiological connection between the Veteran's current bilateral hearing loss and tinnitus and service.  Further, as its credibility is presumed, the record raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for bilateral hearing loss and tinnitus.  The claims to reopen the issues of entitlement to service connection for bilateral hearing loss and tinnitus are granted.  

III.  Analysis

      A.  Bilateral Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

As previously discussed above, the Veteran contends that he has bilateral hearing loss as a result of his exposure to acoustic trauma while serving with an artillery unit in the military.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  

Turning to the Veteran's service treatment records, the Board notes that, on his March 1967 examination conducted pursuant to his enlistment in the United States Army, the Veteran did not indicate that he had or had had any hearing loss or ear, nose, or throat trouble.  In addition, the clinical evaluation of his ears and drums was shown to be normal, and he had a hearing loss profile of 'H1' at the time of his March 1967 examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-10(0)
5(15)
XXXX
5(10)
LEFT
5(20)
0(10)
5(15)
XXXX
25(30)

[The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As these evaluations were conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown below.]  

The Board acknowledges that, based on these audiological findings, the Veteran had slight hearing loss at the higher frequency in the left ear.  However, while this finding reflects some level of hearing loss, as previously mentioned, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and he had a physical profile of H1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  In addition, the Veteran did not mark to have any hearing problems in his report of medical history, and there are no pre-service audiological evaluations or reports reflecting any evidence, signs, or findings of hearing loss associated with the Veteran's claims file.  Indeed, the examiner who evaluated the Veteran at his enlistment examination did not note there to be any hearing loss in the Summary of Defects and Diagnoses or in the Physician's Summary and Elaboration of all Pertinent Data sections.  Therefore, to the extent that any reasonable doubt exists as to whether the Veteran had a pre-existing hearing disability prior to the commencement of his active service on March 7, 1967, the Board will resolve this doubt in favor of the Veteran and find that bilateral hearing loss did not pre-exist the Veteran's period of service.  He is presumed to have been in sound condition at entry to service in March 1967.  

On the December 1968 examination conducted pursuant to the Veteran's expiration of term of service, the clinical evaluation of his ears and drums was shown to be normal, and he denied a history of hearing loss or ear, nose, or throat trouble on his report of medical history.  The authorized audiological examination reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
XXXX
10
LEFT
10
5
10
XXXX
10

The Veteran was afforded a VA examination in June 1981 during which he reported a history of exposure to loud noise while serving in Vietnam, and complained of bilateral hearing impairment and a ringing sound in his ears since 1969.  

In his April 2008 statement, the Veteran discussed his military duties while serving in Vietnam.  According to the Veteran, he served in the Artillery Division in Vietnam and was responsible for driving a truck and transporting ammunition "for the 175 mm and 8 inch cannons."  He claims to have been exposed to artillery fire while delivering the ammunition to and from his base camp site.  In this statement, as well as during his May 2011 hearing, the Veteran asserts that he first began to experience trouble hearing as well as a ringing sound in his ears during basic artillery training, and these auditory problems continued to worsen during his time in Vietnam.  He states that while they were provided with ear plugs, at times there was not enough time to put them on before the firing began.  He maintains that he has continued experiencing on-going symptoms of hearing loss and a ringing sound in his ears since his separation from service.  See Hearing Transcript, pp. 3-5.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

With regard to the credibility of the Veteran's statements, the Board notes that "definitions of credibility do not necessarily confine the concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility. . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  A review of the Veteran's DD 214 reflects that his military occupational specialty was that of field artillery basic, that he participated in field artillery basic training, and that he had one year of foreign service.  A December 1968 chronological record of medical care reflects that the Veteran was seen at sick call with complaints of lower back pain which he attributed to a back injury that occurred in Vietnam ten months prior while unloading heavy boxes from a truck.  The record also reflects that the Veteran received a Vietnam Service Medal with two Bronze service star, a Republic of Vietnam Campaign Medal, and the Sharpshooter award.  Indeed, the Board acknowledged the Veteran's service in Vietnam in the August 1982 Board decision.  Furthermore, the June 1981 VA examination report documents the Veteran's complaints of hearing problems and ringing in his ears since his period of service.  Indeed, the Board can find no information in the claims file that calls into question the Veteran's statements about noise exposure while delivering ammunition to various camp sites in Vietnam.  While every detail of the Veteran's description has not been corroborated, there is nothing in the record that specifically contradicts the Veteran's account of having been exposed to extreme noise levels in service.  Therefore, the Board concludes that the Veteran's description of noise exposure while completing basic training and serving with an artillery unit in Vietnam during his period of service is credible, and concedes that the Veteran was exposed to extreme noise levels during service.  

Recent audiological examinations establish that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, the Veteran was afforded a VA audiological evaluation in June 2008, and on the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
65
65
65
LEFT
25
15
50
50
50

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 80 percent in the left ear.  The Veteran was diagnosed with high frequency sensorineural hearing loss in both ears.  These findings meet the requirements of 38 C.F.R. § 3.385 (2010).  

Thus, the remaining question pertaining to service connection is whether the Veteran's bilateral hearing loss is related to his military noise exposure.  In this regard, the Board notes that the Veteran underwent a private audiological evaluation in April 2008, during which he relayed his military history and discussed his military responsibilities.  The evaluation was conducted by a hearing specialist and signed by a supervising audiologist.  According to the Veteran, he trained on "105 mm and 155 mm" weapons, and worked as a truck driver with an artillery unit while stationed in Vietnam.  He maintains that he drove a five ton truck for eight hours a day with the windows down and periodically came within close proximity to 175 mm and 8 inch cannon fire while unloading ammunition.  He further maintains that he currently experiences constant ringing in his ears, and has difficulty hearing in noisy settings as well as understanding his family when they speak to him.  The audiologist also conducted an audiological evaluation of the Veteran, the results of which showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
55
65
LEFT
15
15
50
50
45

Based on his discussion with, and audiological evaluation of the Veteran, the hearing specialist diagnosed the Veteran with "mild to severe, steeply sloping, sensorineural hearing loss, in the right ear" and "mild to normal to moderate, steeply sloping, sensorineural hearing loss, in the left ear."  In the examiner's opinion, the Veteran's hearing loss "has characteristics of a noise induced hearing loss and may be associated with his service in the military."  

During the June 2008 VA examination, the Veteran again discussed his military service, and explained that he had exposure to artillery fire while stationed in Vietnam and during his artillery training in Fort Sill, Oklahoma.  He complained of "difficulty understanding and making out what words are being spoken" and noted that sometimes his hearing fades out completely.  His situation of greatest difficulty is understanding what others are saying during conversation and while watching television.  Based on his review of the Veteran's medical records, as well as his discussion with and evaluation of the Veteran, the examiner diagnosed the Veteran with high-frequency sensorineural hearing loss and determined that the Veteran's hearing disability was most likely due to acoustic trauma.  However, he further added that the Veteran's hearing was within normal limits at separation and therefore to provide an opinion as to whether the Veteran's hearing loss was related to service would be speculative.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court noted that an examiner's conclusion that an etiology opinion is not possible without resorting to speculation is a medical conclusion that must be "based on sufficient facts or data," and the opinion "must support its conclusion with an analysis that the Board can consider and weigh" to be adequate.  In explaining how the Veteran's normal audiological results at the time of discharge precludes the examiner from arriving at a definite conclusion with respect to the origination of the Veteran's hearing loss, the Board finds that the examiner has provided an adequate explanation as to why a clear etiological opinion is not possible.  

However, the Board notes that the June 2008 VA examiner did indicate that the Veteran's hearing loss is "most likely due to acoustic trauma" and the Veteran did not report any post-service occupational or recreational noise exposure.  Indeed, the Board has already conceded that the Veteran was exposed to extreme noise levels and acoustic trauma while serving in the military, and there is no discussion or reference to any exposure to "acoustic trauma" separate from the Veteran's period of service.  

Furthermore, by relying on the Veteran's normal hearing results on his separation examination report, the VA examiner may have been "implying" that had there been noise-induced hearing loss in service, it would have been detected by the evaluation at separation.  Nevertheless, the examiner did not actually state this clearly, and the Board concludes that "inferring" that this is what he meant from what he did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Here, it would have been helpful had the examiner provided an opinion with regard to whether the Veteran's hearing loss was consistent with the military duties he has described.  It would have also been helpful if he brought his expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by acoustic trauma in service as opposed to some other cause.  However, the Board finds it unnecessary to remand this case again for another medical opinion.  Instead, given that the June 2008 VA opinion indicates that at minimum the high frequency sensorineural portion of the Veteran's hearing loss is consistent with hearing loss due to noise exposure; that the record reflects that the Veteran had only in-service acoustic trauma and no post-service occupational or recreational noise exposure; that the Board has conceded that he had noise exposure in service; that the April 2008 private opinion is positive; and that the Veteran has competently asserted to having experienced hearing loss since service, the Board will resolve any reasonable doubt about the connection between the current hearing loss and the noise-exposure in service in the Veteran's favor.  Accordingly, the Board concludes that the evidence supports service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b).  

      B.  Tinnitus

In considering the evidence of record under the laws and regulations concerning direct and secondary service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  As previously discussed, the Veteran maintains he was exposed to extreme noise while serving as in an artillery unit and participating in basic training exercises during his period of service.  In an April 2008 statement, as well as during his May 2011 hearing, he contended that he has experienced ringing in his ears since this time.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Board finds that the Veteran's statements in this case are credible.  Furthermore, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  Additionally, the Veteran's DD 214 confirms that his MOS was that of field artillery basic, and that the Veteran participated in field artillery training during his period of service.  

Moreover, the Board has granted the Veteran's request for service connection for bilateral hearing loss based on his description of his in-service noise exposure while participating in basic training and working with field artillery.  That the Veteran has hearing loss adds to the credibility of his contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the Board has granted service connection for hearing loss in this case because the evidence is at least in equipoise that the hearing loss was noise-induced, i.e., a result of his exposure to noise during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  

The Veteran was afforded a VA examination in connection with his tinnitus claim in June 2008.  During the examination, the Veteran indicated that he first began to experience a ringing sound in his ears in 1967, and described his tinnitus as present in both ears and persistent.  According to the examiner, the most likely etiology of the Veteran's tinnitus was his exposure to acoustic trauma - specifically noise from artillery fire.  However, later on in the examination report, when asked to provide a medical opinion as to the Veteran's hearing disability, the examiner relied on the Veteran's normal audiological findings at discharge and noted that to provide an opinion as to whether the Veteran's hearing disability was related to his military service would be pure speculation.  Nevertheless, the examiner still maintained that the Veteran's tinnitus was "most likely due to acoustic trauma."  

Importantly, as previously discussed herein, the Board has conceded the Veteran's in-service acoustic trauma.  In fact, his significant noise exposure appears to be limited to his period of active duty.  Furthermore, the cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  In other words, if a veteran has noise-induced hearing loss (as the Veteran here does as a result of his in-service acoustic trauma), that person is likely also to have noise-induced tinnitus.  Importantly, the Board has determined that the Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision.  

Thus, the evidence for and against the claim for service connection for tinnitus on a direct basis is at least in approximate balance.  Based on this record, the Board finds that the Veteran's tinnitus is as likely as not the result of his noise exposure in service during his period of active service.  Again, and of particular importance in this regard is the fact that the Veteran's in-service noise exposure has been conceded.  Thus, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received sufficient to reopen the previously denied claim for service connection for bilateral hearing loss, this portion of the Veteran's appeal is granted.  

Service connection for bilateral hearing loss is granted.  






(CONTINUED ON NEXT PAGE)
New and material evidence having been received sufficient to reopen the previously denied claim for service connection for tinnitus, this portion of the Veteran's appeal is granted.  

Service connection for tinnitus is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


